On Behearing.
HAKPEB, C. J.
The appellant, upon motion, for rehearing, urges that we were in error in holding that the petition did not contain the required allegations to charge the defendants with the duty to furnish water under the law applicable to the regulation of auasi public corporations independent of contract.
True, he has charged the appellees with being a quasi public corporation, or, as assignees of one, are charged with the duties and obligations of one; but, as held -in the opinion, they have based their whole cause of action upon the contract, and the court is asked, first, to construe it to mean that appellees have bound themselves thereby to *260furnish a sufficient amount of water to irrigate the lands described for the entire crop year at the price named, to wit, $1.60 per acre; and, second, that if the writing as executed is not susceptible of that construction, then he alleges that, if by reason of certain representations made at the time of entering into the contract, he was led to believe that the amount of water therein provided for was sufficient, and by reason of the further fact that the corporation for a time did furnish water sufficient to irrigate for a whole crop year more than the amount specified in the contract; that these matters should be read into their contract, and defendants compelled by injunction to so furnish it at the price fixed in the contract.
He nowhere alleges that the sum of $1.50 is a reasonable charge for the amount of water specified in the contract, together' with such additional amount as is required for full irrigation; nor does he ask the court after inquiry as to the amount necessary, and after determining the additional amount, to fix a reasonable charge therefor, but bottoms his cause of action squarely upon the contract, and clearly admits that the defendants have not refused to furnish the amount specified in the contract for the consideration named, and that defendants offer to furnish an additional amount, but for a definite additional charge. It therefore follows that the petition states no cause of action, and it further follows that, if plaintiff has any rights, independent of his contract of which he is being denied, it is incumbent upon him to allege and prove that the defendants are in law a quasi public corporation subject to regulation by the courtsthat he is entitled to more water than is now being delivered to him, the amount, and what is a reasonable charge therefor; for his contract is the charter of his rights as between him and private parties or private corporations. American Rio Grande Land & Irrigation Co. v. Mercedes Plantation Co., 208 S. W. 904.
Motion overruled.